DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 17-24, 28, and 29 are pending in the instant application.  Claims 23 and 24 are withdrawn from consideration as being drawn to a non elected invention.  Claims 14-22, 28, and 29 are currently under examination. 

All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the biological sample" in step a.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) in view of Palmieri (Palmieri et al. (2010) Nat Rev Clin Oncol. 7: 561-574). 
It is noted that claim 20 has been amended to recite “wherein the biological sample is obtained from one or more areas of the cancer having the most aggressive pathologic morphology than other areas of the cancer”.  However, the claim does not provide any context as to what this phrase is in reference to since the claim does not recite a biological sample elsewhere nor does it even provide a positive active step of manipulating or otherwise actively performing any analysis on “a biological sample”.  Accordingly, this phrase is considered an intended use limitation which does not structurally limit the active method steps of the claims and will not be addressed further.
Garcia-Murillas teaches patients underwent a tumor biopsy (obtaining a biological sample) and genetic mutations were detected (Figs. 1, 4, 5c, 7). Garcia-Murillas teaches that the patients underwent chemotherapy (an anti-cancer therapy) (Fig. 7). Garcia-Murillas also teaches that ctDNA was detected in the blood (liquid biopsy) (page 2, col. 2, first full para), which was taken at six month intervals (Fig 1, 5, and 7), and ctDNA in the single postoperative sample and mutation tracking in serial samples predicted relapse of all major subtypes of breast cancer (page 2, col. 2, last full para; Fig. 6). Garcia-Murillas also teaches detecting genetic mutations in liquid biopsy wherein cancer has metastasized (Fig. 5B and 7). Garcia-Murillas also teaches that the genetic mutation (TP53 c.824G>T) was detected when the cancer metastasized and the mutant copies/ml increased (Fig. 5B). Garcia-Murillas also teaches that an anti-cancer drug (letrozole) was administered when the mutant copies/ml increased (Fig 5B).
With regard to claim 20, Garcia-Murillas does not explicitly teach administering a second anti-cancer therapy once metastasis of cancer is detected, either the same (claim 22) or different (claim 21) from the first anti-cancer therapy.  However, Palmieri teaches administering a second anti-cancer therapy once the cancer is detected (Table 2). With regard to claims 20 and 22, Palmieri teaches that there is a clinical use for using the same cancer therapy for the second-line treatment as the first line treatment in the metastatic setting (Table 2, page 362, col 2, third full para). Palmieri teaches that re-challenge with the same treatment is widely used in the management of cancer, including ovarian cancer, and is effective in different tumor types (page S61, col. 2, last fall para; page S72, col. 2, last para).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date to combine the teachings of Garcia-Murillas with Palmieri to administer the same anti-cancer therapy (Palmieri) once metastasis is detected (Garcia-Murillas) because Palmieri teaches that re-challenge is used in metastatic breast cancer, used in management of cancer treatment, and used on different tumor types.
With regard to claims 20 and 21, Palmieri also teaches using a different anti-cancer therapy once metastasis is detected compared to the first anti-cancer therapy (Table 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date to combine the teachings of Garcia-Murillas with Palmieri to administer a different anti-cancer therapy (Palmieri) once metastasis is detected (Garcia- Murillas) because Palmieri teaches that the use of a different second line treatment for metastatic breast cancer shows clinical benefit (Table 2).
Regarding claim 28, Garcia-Murillas teaches extracting plasma DNA to detect mutations every six months during follow-up (mutation tracking) (Fig. 1).

Claims 17-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) in view of Palmieri (Palmieri et al. (2010) Nat Rev Clin Oncol. 7: 561-574) and further in view Turashvili Turashvili (Turashvili et al. (2017) Front Med 4(227): 1-11). 
Garcia-Murillas teaches patients underwent a tumor biopsy (obtaining a biological sample) and genetic mutations were detected (Figs. 1, 4, 5c, 7). Garcia-Murillas teaches that the patients underwent chemotherapy (an anti-cancer therapy) (Fig. 7). Garcia-Murillas also teaches that ctDNA was detected in the blood (liquid biopsy) (page 2, col. 2, first full para), which was taken at six month intervals (Fig 1, 5, and 7), and ctDNA in the single postoperative sample and mutation tracking in serial samples predicted relapse of all major subtypes of breast cancer (page 2, col. 2, last full para; Fig. 6). Garcia-Murillas also teaches detecting genetic mutations in liquid biopsy wherein cancer has metastasized (Fig. 5B and 7). Garcia-Murillas also teaches that the genetic mutation (TP53 c.824G>T) was detected when the cancer metastasized and the mutant copies/ml increased (Fig. 5B). Garcia-Murillas also teaches that an anti-cancer drug (letrozole) was administered when the mutant copies/ml increased (Fig 5B).
With regard to claim 17, Garcia-Murillas does not explicitly teach administering a second anti-cancer therapy once metastasis of cancer is detected, either the same (claim 19) or different (claim 18) from the first anti-cancer therapy.  However, Palmieri teaches administering a second anti-cancer therapy once the cancer is detected (Table 2). With regard to claims 17 and 19, Palmieri teaches that there is a clinical use for using the same cancer therapy for the second-line treatment as the first line treatment in the metastatic setting (Table 2, page 362, col 2, third full para). Palmieri teaches that re-challenge with the same treatment is widely used in the management of cancer, including ovarian cancer, and is effective in different tumor types (page S61, col. 2, last fall para; page S72, col. 2, last para).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date to combine the teachings of Garcia-Murillas with Palmieri to administer the same anti-cancer therapy (Palmieri) once metastasis is detected (Garcia-Murillas) because Palmieri teaches that re-challenge is used in metastatic breast cancer, used in management of cancer treatment, and used on different tumor types.
With regard to claims 17 and 18, Palmieri also teaches using a different anti-cancer therapy once metastasis is detected compared to the first anti-cancer therapy (Table 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date to combine the teachings of Garcia-Murillas with Palmieri to administer a different anti-cancer therapy (Palmieri) once metastasis is detected (Garcia- Murillas) because Palmieri teaches that the use of a different second line treatment for metastatic breast cancer shows clinical benefit (Table 2).
Regarding claim 28, Garcia-Murillas teaches extracting plasma DNA to detect mutations every six months during follow-up (mutation tracking) (Fig. 1).  
With regard to claim 17, Garcia-Murillas and Palmieri do not teach the biological sample is obtained from one or more areas of the cancer having the most aggressive pathologic morphology than other areas of the cancer.  Garcia-Murillas does teach that the patients’ tumors had different sizes, histological grades, and pathologies (Table S2 and S5). Further, Turashvili teaches that there is morphologic intratumor heterogeneity in different areas of the tumor (spatial heterogeneity) or as the tumor progresses over time (temporal heterogeneity) (page 3, last para-page 4, col. 2, first full para). Turashvili teaches that spatial heterogeneity is readily appreciated in daily surgical practice within a single tumor. Turashvili also teaches that morphologically distinct areas of individual tumors can be clonal with specific genetic aberrations (page 3, last para-page 4, col. 2, first full para). Therefore, the ordinary artisan, armed with the teachings of Turashvili would readily appreciate that a tumor sample is a biological sample that is obtained from one or more of the areas with invasive mammary carcinoma with mixed morphology  and including the most aggressive pathologic morphology (Fig. 1A).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to obtain a biological sample, as taught by Garcia-Murillas and Palmieri, which necessarily comprises one or more areas with different pathologic morphologies, including the most aggressive pathologic morphology, because tumors may be morphologically heterogeneous, and this spatial heterogeneity is readily appreciated in daily surgical practice for a single tumor as taught by Turashvili.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia- Murillas (Garcia-Murillas et al. (2018) Cancer 7(302): 1-113 in view of Palmieri (Palmieri et al. (2010) Nat Rev Clin Oncol. 7: 561-574) and further in view of Turashvili, as applied to claim 17 above, and further in view of ACS (American Cancer Society (2016), “Follow up Care After Breast Cancer Treatment’).
The teachings of Garcia-Murillas, Palmieri, and Turashvili is set forth above.  However, Garcia-Murillas, Palmieri, and Turashvili do not teach that the time period is every year. ACS teaches that doctor visits are typically done once per year after five years (Page 1), ACCS also teaches that a doctor may look in the blood or measure tumor markers to monitor (page 2).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date to obtain a liquid biopsy from the subject as taught by Garcia-Murillas, Palmieri, and Turashvili, every year because ACS teaches that doctor visits are done once per year and ACS teaches that a doctor may examine a patient’s blood to monitor. 

Response to Arguments
The response traverses the rejection.  The response asserts that Garcia-Murillas and Palmieri do not disclose the step “wherein the biological sample is obtained from one or more areas with the most aggressive pathologic morphology”.  This argument has been thoroughly reviewed but was not found persuasive in view of the new grounds of rejection, necessitated by amendment, with regard to claim 17 above.  With regard to claim 20, applicant is directed to the rejection under 112(b) and the claim interpretation set forth above.  Accordingly, the rejection of claims 20-22 are maintained.    

Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634